Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 21-22 and 24-31 are allowed; claims 12-20 and 23 are canceled.  
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites, inter alia, in response to receiving the attach request, performing a mobile device authentication procedure between the first mobile device and the mobile network, and performing by the mobile network, a location update operation using the identifier information including the subscriber information, wherein the location update operation comprises performing a cancellation of a location of the second mobile device, wherein a connection is maintained between the mobile network and the first mobile device operating with its first profile at least from a time of the attach request until after performing the cancelation of the location of the second mobile device.   
Independent Claim 22 recites, inter alia, authenticating the first mobile device in response to the attach request; after authenticating the first mobile device updating a location associated with the identifier information from a location of a second mobile device having the same first profile stored thereon to the first mobile device; canceling the location of the second mobile device; and maintaining a connection with the first 
Independent Claim 28 recites, inter alia, in response to the attach request, performing a mobile device authentication procedure with the mobile network, wherein a location associated with the identifier information is updated from a location of the second mobile device to the first mobile device, the location of the second mobile device is canceled, the first profile is disabled on the second mobile device, and the mobile network maintains communication with the first mobile device operating with the first profile at least from a time of the attach request until after the location of the second mobile device is canceled.   
Independent Claim 31 recites, inter alia, wherein the location update operation comprises performing a cancellation of a location of the second mobile device, wherein performing the cancellation of the location of the second mobile device comprises: registering an Issuer Secure Domain Root (ISD-R) of an integrated circuit card of the second mobile device to a network rejection event, sending a cancellation message from a node of the mobile network configured to manage subscribers to the second mobile device, sending the network rejection event from a processor of the second mobile device to the integrated circuit card of the second mobile device receiving cancelation message, disabling the first profile on the second mobile device via the ISD-R of the integrated circuit card of the second mobile device receiving the network rejection event by the integrated circuit card of the second mobile device. 



Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DINH NGUYEN/Primary Examiner, Art Unit 2647